TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00304-CR


Leona Lavon Taylor, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 60552, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Leona Lavon Taylor seeks to appeal a judgment of conviction for theft.  The trial
court has certified that this is a plea bargain case and Taylor has no right of appeal.  The trial court
has also certified that Taylor waived the right of appeal as part of a plea bargain agreement.  See
Tex. R. App. P. 25.2(a)(2); Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  The appeal
is dismissed.  See Tex. R. App. P. 25.2(d).
 
				__________________________________________

				G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   August 21, 2007
Do Not Publish